UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-1566



JOHN D. HORTON,

                                                 Plaintiff - Appellant,

             versus


DANIEL J. SHULL; ANITA M. MARTIN-JONES; MARCUS
S. RINEHART; CHARLES A. BUSS; AIRMAN CASTILLO;
AGENT LAZZARO, AFOSI; AIRMAN CURRY; AIRMAN
EDWARDS; AIRMAN ROBERTSON; AIRMAN ROSEBAUM;
AIRMAN BALZER; AIRMAN HESS; CAPT. PERSICO;
MATTHEW COAKLEY; FOUR UNKNOWN NAMED EMPLOYEES
OF 43RD MEDICAL GROUP; AIRMAN HESS, 43rd
Medical Group; AIRMAN DITTMER; THREE UNKNOWN
NAMED EMPLOYEES OF DOROTHEA DIX HOSPITAL;
UNITED STATES OF AMERICA,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-04-227-BO)


Submitted:    August 25, 2005                 Decided:   August 31, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John D. Horton, Appellant Pro Se. Joshua B. Royster, UNITED STATES
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           John   D.   Horton   appeals   the   district   court’s   order

dismissing his civil action for failure to comply with a court

order.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   See Horton v. Shull, No. CA-04-227-BO (E.D.N.C. Mar. 28,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -